                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY WHITE AND LILLY WHITE, :                              No. 3:19cv14
                       Plaintiffs                     :
                                                      :       (Judge Munley)
        v.                                            :
                                                      :
TOMASZ TRYBALA and J & J                              :
TRUCKING ENTERPRISES, INC.,                           :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is a partial motion to dismiss plaintiffs’

complaint filed by Defendants Tomasz Trybala and J & J Trucking Enterprises,

Inc., in this personal injury action. The parties have briefed the pending motion,

and it is ripe for disposition.

Background

       On June 1, 2017, Plaintiff Jeffrey White drove his Hyundai Elantra vehicle

eastbound on Shaffer’s School House Road in Stroud Township, Monroe County,

Pennsylvania. (Doc. 1, Compl. ¶ 6). At the same time, Defendant Tomasz

Trybala drove a Volvo Tractor, which was trailing a semi-trailer, northbound on

State Route 209. (Id. ¶ 11). Defendant J & J Trucking Enterprises, Inc. owned

the tractor-trailer operated by Defendant Trybala. (Id. ¶ 14). Defendant J & J

Trucking employed Defendant as an interstate truck driver. (Id. ¶ 4).
      The plaintiffs allege that as Defendant Trybala approached the intersection

of State Route 209 and Shaffer’s School House Road, Defendant Trybala failed

to stop for a red traffic signal. (Id. ¶ 15). The defendant’s tractor-trailer

subsequently collided with the plaintiff’s vehicle. (Id.) As a result, Plaintiff Jeffrey

White alleges to have suffered serious and severe injuries. Plaintiff Lilly White

alleges loss of consortium, care, companionship, and society of her husband

Jeffrey White due to his serious injuries. (Id. ¶ 63).

      On January 4, 2019, the plaintiffs filed a ten-count complaint in the Middle

District of Pennsylvania against Tomasz Trybala and J & J Trucking Enterprises,

Inc., alleging negligence, “outrageous, wanton, recklessness, gross indifference

to the safety (sic) of Jeffrey White,” vicarious liability, negligent entrustment,

negligent training, negligent hiring, supervision and retention, and loss of

consortium. (Doc. 1). On January 25, 2019, the defendants filed the instant

motion to partially dismiss plaintiffs’ complaint for failure to state a claim. (Doc.

5). The plaintiffs responded on March 18, 2019, (Doc. 11), bringing this case to

its present posture.

Jurisdiction

      This case is before us based upon diversity of citizenship. 28 U.S.C. §

1332(a). Cases are properly brought in federal district court under the diversity

statute when the action involves citizens of different states and an amount in

                                           2
controversy, exclusive of interest and costs, in excess of $75,000.00. See 28

U.S.C. § 1332(a). Instantly, complete diversity exists and the amount in

controversy exceeds $75,000. As a federal court sitting in diversity, the

substantive law of Pennsylvania shall apply to the instant case. Chamberlain v.

Giampapa, 210 F.3d 154, 158 (3d Cir. 2000) (citing Erie R.R. v. Tompkins, 304

U.S. 64, 78 (1938)).

Legal Standard

      The defendants filed their motion to dismiss plaintiffs’ complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). The court tests the sufficiency of the

complaint's allegations when considering a Rule 12(b)(6) motion. All well-

pleaded allegations of the complaint must be viewed as true and in the light most

favorable to the non-movant to determine whether, “ ‘under any reasonable

reading of the pleadings, the plaintiff may be entitled to relief.’ “ Colburn v. Upper

Darby Twp., 838 F.2d 663, 665–66 (3d Cir. 1988) (quoting Estate of Bailey by

Oare v. Cnty. of York, 768 F.2d 503, 506 (3d Cir. 1985)). The plaintiff must

describe “ ‘enough facts to raise a reasonable expectation that discovery will

reveal evidence of’ [each] necessary element” of the claims alleged in the

complaint. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Moreover, the

plaintiff must allege facts that “justify moving the case beyond the pleadings to

                                          3
the next stage of litigation.” Id. at 234–35. In evaluating the sufficiency of a

complaint the court may also consider “matters of public record, orders, exhibits

attached to the complaint and items appearing in the record of the case.” Oshiver

v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 n. 2 (3d Cir. 1994)

(citations omitted). The court does not have to accept legal conclusions or

unwarranted factual inferences. See Curay–Cramer v. Ursuline Acad. of

Wilmington, Del., Inc., 450 F.3d 130, 133 (3d Cir. 2006) (citing Morse v. Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)).

      The federal rules require only that plaintiff provide “a short and plain

statement of the claim establishing that the pleader is entitled to relief,” a

standard which “does not require detailed factual allegations,” but a plaintiff must

make “a showing, rather than a blanket assertion, of entitlement to relief that

rises above the speculative level.” McTernan v. N.Y.C., 564 F.3d 636, 646 (3d

Cir. 2009) (citations and internal quotations and quotation marks omitted).

Discussion

      The defendants move to dismiss Counts III and IV of Plaintiff’s complaint,

which each state a claim for “Outrageous, Wanton, Recklessness, Gross

Indifference to the Saftey (sic) of Jeffrey White” against Defendant Trybala and

Defendant J & J Trucking. The defendants also move to dismiss plaintiff’s

allegations of reckless conduct, recklessness, gross negligence, reckless

                                           4
indifference, wanton conduct, and outrageous conduct, as well as plaintiffs’

request for punitive damages. We will begin with defendants’ motion to dismiss

Counts III and IV.

   I.     Counts III and IV


        As noted above, the defendants move to dismiss Counts III and IV of

plaintiffs’ complaint, which assert one count against each defendant entitled

“Outrageous, Wanton, Reckless, Gross Indifference to the Saftey (sic) of Jeffrey

White.” (Doc. 1, Compl. at 12-15). The defendants contend that Pennsylvania

law does not support an independent cause of action for such a claim. The

defendants argue that instead, such a claim falls within a negligence cause of

action, which the plaintiffs have already asserted elsewhere in the complaint.

The plaintiffs agree that Pennsylvania law does not support a cause of action for

such a claim but argue that it is too early in the proceedings to dismiss these

claims.

        Under Pennsylvania law there is indeed no distinction among varying

degrees of negligence. Fialkowski v. Greenwich Home for Children, Inc., 921

F.2d 459 (3d Cir. 1990). Pennsylvania courts have long held that allegations of

recklessness and similar allegations of the degrees of negligence as asserted by

the plaintiffs do not give rise to a separate tort claim under Pennsylvania law.

See Archibald v. Kemble, 971 A.2d 513 (Pa. Super. Ct. 2009). Because the
                                      5
plaintiffs have already raised negligence claims in Counts I and II of their

complaint, the defendants’ motion to dismiss Counts III and IV will be granted to

the extent those counts state separate causes of action for outrageous conduct,

wanton conduct, recklessness, reckless indifference, or gross negligence.


   II.      Allegations of reckless conduct, recklessness, gross negligence,
            reckless indifference, wanton conduct, and outrageous conduct.


         Next, the defendants move to dismiss plaintiffs’ allegations of reckless

conduct, recklessness, gross negligence, reckless indifference, wanton conduct,

and outrageous conduct. The defendants contend that because the allegations

fail to support these assertions of the higher degrees of culpability, these

allegations should be dismissed. We disagree.

         As previously stated, in order to survive a motion to dismiss for failure to

state a claim, the plaintiffs must describe “ ‘enough facts to raise a reasonable

expectation that discovery will reveal evidence of’ [each] necessary element” of

the claims alleged in the complaint. Phillips, 515 F.3d at 234. Allegations must

be viewed as true and in the light most favorable to the non-moving party to

determine whether the plaintiff may be entitled to relief. Colburn, 838 F.2d at

665–66. To determine whether the plaintiffs have met their burden in this case,

we review the applicable Pennsylvania law.



                                             6
      Pennsylvania courts define gross negligence as “a form of negligence

where the facts support substantially more than ordinary carelessness,

inadvertence, laxity, or indifference.” Albright v. Abington Memorial Hospital, 696

A.2d 1159, 1164 (Pa. 1997). The behavior of the defendant must be flagrant—

grossly deviating from the ordinary standard of care. Id.

      As for recklessness, a defendant acts recklessly1 when “his conduct

creates an unreasonable risk of physical harm to another [and] such risk is

substantially greater than that which is necessary to make his conduct negligent.”

Phillips v. Cricket Lighters, 883 A.2d 439, 445 (Pa. 2005). An actor’s conduct is

in reckless disregard of the safety of another if “he does an act or intentionally

fails to do an act which it is his duty to the other to do, knowing or having reason

to know of facts which would lead a reasonable man to realize, not only that his

conduct creates an unreasonable risk of physical harm to another, but also that

such risk is substantially greater than that which is necessary to make his

conduct negligent.” Restatement (Second) of Torts § 500 (1965).

      At this stage, viewing the allegations in the light most favorable to the

plaintiffs, we find that the plaintiffs have alleged “enough facts to raise a



1
   The terms “malicious,” “wanton,” “reckless,” and “willfull” are used
interchangeably by the Supreme Court of Pennsylvania to warrant the recovery
of punitive damages. See Moran v. G. & W.H. Corson, Inc., 586 A.2d 416, 423
(Pa. Super. Ct. 1991).
                                         7
reasonable expectation that discovery will reveal evidence of” reckless conduct,

recklessness, gross negligence, reckless indifference, wanton conduct, and

outrageous conduct. Phillips, 515 at 234 (quoting Twombly, 550 U.S. at 556).

The plaintiffs have alleged that Defendant Tomasz failed to stop for a red traffic

signal at the intersection of State Route 209 and Shaffer’s School House Road.

(Doc. 1, Compl. ¶ 15). According to the plaintiffs, the Defendant Tomasz was

driving a tractor-trailer, owned by Defendant J & J Trucking, in an endangering

fashion when Defendant Tomasz violently struck Plaintiff Jerry White’s vehicle,

causing it to change direction on the state road. (Id. ¶ 15, 37).

          As such, although we will dismiss Counts III and IV to the extent those

counts state separate causes of action for outrageous conduct, wanton conduct,

recklessness, reckless indifference, or gross negligence, we will deny the

defendants’ motion to dismiss the allegations of such conduct.

   III.     Punitive Damages


   Finally, the defendants move to dismiss the plaintiffs’ punitive damages claim

the basis that the plaintiffs have failed to allege specific facts that demonstrate

that punitive damages would be warranted.

          Pennsylvania law provides that punitive damages may be awarded in

cases where the defendant has engaged conduct that is outrageous because of

the defendant's evil motive or reckless indifference to the rights of others. Rizzo
                                          8
v. Haines, 555 A.2d 58, 69 (Pa. 1989). The Supreme Court of Pennsylvania has

explained the punitive damages standard as follows:

      The standard governing the award of punitive damages in
      Pennsylvania is settled. “Punitive damages may be awarded for
      conduct that is outrageous, because of the defendant's evil motive or
      his reckless indifference to the rights of others.” Feld v. Merriam, 506
      Pa. 383, 485 A.2d 742, 747 (1984) (quoting Restatement (Second) of
      Torts § 908(2) (1979)); see also Chambers v. Montgomery, 411 Pa.
      339, 192 A.2d 355, 358 (1963). As the name suggests, punitive
      damages are penal in nature and are proper only in cases where the
      defendant's actions are so outrageous as to demonstrate willful,
      wanton or reckless conduct. See SHV Coal, Inc. v. Continental Grain
      Co., 526 Pa. 489, 587 A.2d 702, 704 (1991); Feld, 485 A.2d at 747–
      48; Chambers, 192 A.2d at 358. See also Restatement (Second) of
      Torts § 908, comment b. The purpose of punitive damages is to
      punish a tortfeasor for outrageous conduct and to deter him or others
      like him from similar conduct. Kirkbride v. Lisbon Contractors, Inc.,
      521 Pa. 97, 555 A.2d 800, 803 (1989); Restatement (Second) of
      Torts § 908(1) (“Punitive damages are damages, other than
      compensatory or nominal damages, awarded against a person to
      punish him for his outrageous conduct and to deter him and others
      like him from similar conduct in the future.”). Additionally, this Court
      has stressed that, when assessing the propriety of the imposition of
      punitive damages, “[t]he state of mind of the actor is vital. The act, or
      the failure to act, must be intentional, reckless or malicious.” See
      Feld, 485 A.2d at 748; see also Martin v. Johns–Manville Corp., 508
      Pa. 154, 494 A.2d 1088, 1097 n. 12 (1985) (plurality opinion).
Hutchinson ex rel. Hutchinson v. Luddy, 870 A.2d 766, 770–71 (Pa.2005)
(footnote omitted).

      At this stage in the litigation, in light of the previously mentioned allegations

contained within plaintiff's complaint, we find that the plaintiffs have pled sufficient

facts to withstand a motion to dismiss their request for punitive damages.




                                           9
Conclusion

      For the foregoing reasons, Counts III and IV of plaintiffs’ complaint will be

dismissed to the extent that those counts allege separate and independent

causes of action for outrageous, wanton, reckless, or gross indifference to the

safety of the plaintiff. The defendants’ motion to dismiss the allegations, however,

of reckless conduct, recklessness, gross negligence, reckless indifference,

wanton conduct, and outrageous conduct, as well as the plaintiffs’ request for

punitive damages, will be denied. The plaintiffs will be afforded an opportunity to

amend their complaint to clearly plead the remaining claims.




                                                BY THE COURT:

Date: May 15, 2019                              s/ James M. Munley_______
                                                JUDGE JAMES M. MUNLEY
                                                United States District Judge




                                         10
